Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Information Disclosure Statement
MPEP 609 states “[i]n order to have information considered by the Office during the pendency of a patent application, an information disclosure statement must be (1) in compliance with the content requirements of 37 CFR 1.98, (2) filed in accordance with the procedural requirements of 37 CFR 1.97  and (3) signed in compliance with 37 CFR 1.33(b).” The information disclosure statement filed July 25, 2018, has not been signed, therefore it has not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
	In the instant case, line 1 states “Technical solutions described herein” which is a phrase which can be implied, such as “The disclosure describes,” etc. and this phraseology should be avoided.
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, lines 4-5 recite “each confidence index is associated with a respective state of the device has been detected” which appears to have omitted a word such as --which--, to be inserted between the words “device” and “has.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a motor control system configured to generate assistive torque based on a torque profile that is associated with a present activity being performed by a user” in claim 1.
“an activity module configured to: detect a new activity being initiated by the user; compute a confidence index of the new activity; and in response to the confidence index being above a threshold, switch the biomechanical assistive device to use a torque that is associated with the new activity” in claim 1.
“an activity recognition module configured to determine an activity being performed by the user automatically based on one or more sensor signals” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, lines 2-3 recite “thresholds corresponding to pairs of the present activity and the new activity” and it is unclear what is meant by this correspondence, and what constitutes a “pair” of activities.
Claim 14, line 3 recites “thresholds corresponding to pairs of activities” and it is unclear what is meant by this correspondence, and what constitutes a “pair” of activities.
Claim 16, line 2 recites “each activity recognition module” which lacks antecedent basis. 
The remaining claims are rejected based on their dependence from a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15, lines 1-8 recite a computer program product which causes a processing circuit to perform: “receiving a plurality of confidence indices, each confidence index is associated with a respective state of the device has been detected; 
This judicial exception is not integrated into a practical application because the claim does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the claims are not limited to any particular field of use, and claim 15 only recites a generic “device” and “processing circuit” which organize information through mathematical correlations. 
Lastly, a claim that recites an abstract idea must include “additional features” to ensure that the claim is “more than a drafting effort designed to monopolize the [abstract idea].” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, at 221 (quoting Mayo Collaborative Svc. v. Prometheus Labs, Inc., 566 U.S. 66 at 77-78). Here, the only potential additional element of claim 15 is “transitioning the device to a new state.” 
	The remaining claims are rejected because they likewise fail to recite additional features to ensure that the claim is more than a drafting effort designed to monopolize the abstract idea. Notably, none of claims 16-21 recite anything about a biomechanical assistive device, the “states” being related to walking or gait phases, or any particular machine or transformation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mooney et al. (2020/0016020).
Regarding claim 1, Mooney discloses a biomechanical assistive device (exoskeleton in Figs. 5A-6B, for example) comprising: a motor control system (computing elements such as microprocessor, microcontroller, programmable logic, and sensors to control the actuator, see the first sentence of [0070]) configured to generate assistive torque based on a torque profile (torque is applied to the ankle to adjust the ankle as a function of the torque applied, see para. [0076]) that is associated with a present activity being performed by a user (the controller monitors the gait to estimate user gait patterns, see the second sentence of [0096], the present activity is the gait pattern); an activity module (the statistical models and regressions used to predict certain gait parameters as a function of one or more sensor measurements described in para. [0096]) configured to: detect a new activity being initiated by the user (the statistical models and regression detect the gait pattern); compute a confidence index of the new activity (statistical models to predict the level of confidence that a certain gait is detected, see the third sentence of [0096]); and in response to the confidence index being above a threshold (if the correlation strength is “high enough,” see the penultimate sentence of [0096]), switch the biomechanical assistive device to use a torque that is associated with the new activity (the algorithm with the highest confidence 
Regarding claim 7, Mooney discloses wherein the activity module (statistical models and regressions under the control of the controller) switches from the present activity to the new activity without a dedicated user input indicating change in an activity (there is no dedicated user input disclosed by Mooney). 
Claims 15, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyung et al. (2019/0142618).
Regarding claim 15, Hyung discloses a computer program product (controller 140 includes memory and processing circuitry, such as a CPU, arithmetic logic unit, programmable logic unit, etc., see para. [0048]-[0050]) for determining a present state of a device (the controller 140 is configured to determine a state of the device, such as determining whether the foot portion has landed on the ground, see para. [0052]), the computer program product comprising computer readable storage medium (controller 140 includes memory such as volatile memory, non-volatile memory, random access memory, flash memory, a hard disk drive, and an optical disk drive, see para. [0049]) with computer executable instructions therein (computer readable instructions stored in a memory, see the first sentence of [0051]), the computer executable instructions cause a processing circuit (processing circuitry of the controller 140, see para. [0050] and para. [0052]) to perform: receiving a plurality of confidence indices (the estimated variance matrces may include a probability representing a confidence of an estimate of each of the state variables, see para. [0066]-[0067], and [0069]. The variance matrices 
Regarding claim 18, Hyung discloses wherein the arbitration is performed based on a predetermined threshold (if the variance matrix is less than a threshold probability, see the last two lines of [0009] and see the penultimate sentence of [0087]) that is specific to the present state of the device (the threshold is associated with the foot landing, which is an event specific to the end of the swing phase). 
Regarding claim 19, Hyung discloses wherein the predetermined threshold is further specific to the new state (the threshold is indicative of the foot landing on the ground, see the penultimate sentence of [0087]. The foot landing is a specific event which is also associated with the change to the new activity, and the controller changes operation mode from the swing mode which assists the swing phase to the stance mode which assists the push-off motion in the stance phase, see para. [0054]). 

Regarding claim 21, Hyung discloses wherein the device generates an amount of torque based on the new state (the amount of torque generated to help push-off the ground is based on the new state being the stance phase, see para. [0054]). 
Claims 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankai (2006/0211956).
Regarding claim 15, Sankai discloses a computer program product (control device 20B, Fig. 13; see the first sentence of [0017], a program is performed such as in Fig. 14) for determining a present state (determines a task and phase, such as a present walking phase, Fig. 10) of a device (action-assist tool 2, Fig. 1), the computer program product comprising computer readable storage medium (storage apparatus of control device 20B, see the last sentence of [0149]) with computer executable instructions therein (see the last sentence of [0149], the program for controlling the actuator is stored in the storage apparatus of the control device; see also claims 24-25 of Sankai), the computer executable instructions cause a processing circuit (controller 20B performs processing functions) to perform: receiving a plurality of confidence indices (the standard parameters of rotation angle, angular velocity, etc., stored in database 6, Fig. 13, see the last sentence of [0125]. These standard parameters are a plurality of indices which correspond to particular phases(s). Thus, they read on the broadest reasonable interpretation of confidence indices because finding a match between the sensed values at t1, t2, and t3, Fig. 11b, and the standard parameters in the database, provides a degree of confidence that the phase has been identified) each confidence index is associated with a respective state of the device (the standard 
Regarding claim 16, Sankai discloses wherein the each of the confidence indices (standard parameters in database 6) are received from respective state detection modules (the standard parameters in database 6 which are associated with each particular phase are considered separate state detection modules. Thus, a single state detection module would compare the sensed physical quantities at t1, t2, t3, with the corresponding parameters of the identified phase in the database), each activity recognition module detecting a corresponding state (the database in Fig. 11a has standard parameters associated with each phase, see para. [0127]-[0131]). 
Regarding claim 17, Sankai discloses wherein each of the state detection modules (comparison of the sensed physical quantities with the standard parameters for a given phase) detects the corresponding state based on one or more criteria (a corresponding state (phase) is detected based on a sensed knee angle, knee angular 
Regarding claim 18, Sankai discloses wherein the arbitration (comparison of sensed physical quantities to the standard parameters in the database 6) is performed based on a predetermined threshold (number of matches reaches a reference number, ST707, Fig. 14) that is specific to the present state of the device (the matches are specific to which phase is being sensed presently). 
Regarding claim 19, Sankai discloses wherein the predetermined threshold (reference number of matches, ST707, Fig. 14) is further specific to the new state (the matches are associated with predicting the upcoming, new phase). 
Regarding claim 20, Sankai discloses the computer executable instructions cause the processing circuit (control device 20B) to perform: determining the predetermined threshold from a transition table (database 6 contains a transition table as seen in Fig. 11a, there is a table which shows how each phase transitions into the next, A1-A2, etc.) that comprises a plurality of predetermined thresholds (the groups of standard parameters indicative of a particular phase are considered predetermined thresholds because if the sensed values match these predetermined thresholds, the phase is identified) corresponding to pairs of states (there are pairs of states such as phase A1 being directly followed by phase A2, Fig. 11a-11b), the predetermined threshold (groups of standard parameters in the database) determined based on the present state and the new state (the standard parameters are determined experientially, see the last sentence of [0125]. The experiment will be based on all of the phases, and 
Regarding claim 21, Sankai discloses wherein the device (2, Fig. 1) generates an amount of torque based on the new state (see the last two sentences of [0124]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 10-13 are rejected under 35 U.S.C. 103 as being obvious over Hyung et al. (2019/0142618).
Regarding claim 1, Hyung discloses a biomechanical assistive device (walking assistance device 100, Fig. 2) comprising: a motor control system (sensors 110, 120, 130, and controller 140, actuator 150, Fig. 1) configured to generate assistive torque based on a torque profile (controller 140 controls the rotational force provided by actuator 150, see para. [0055]. The force provided is a torque profile) that is associated with a present activity being performed by a user (for example, the rotation from 
Hyung’s comparison of the confidence index with a threshold indicates that the foot has landed if the confidence is below the threshold (see the penultimate sentence of [0087]), rather than above the threshold. However, this comparison is functionally similar to the instant invention, in that the “threshold” of Hyung corresponds to a high degree of confidence (see the last sentence of [0069]). 
In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 2, Hyung discloses wherein the threshold is specific to the present activity being performed by the user (the threshold is indicative of the foot landing on the ground, see the penultimate sentence of [0087]. The foot landing is a specific event associated with the present activity of the swing mode). 
Regarding claim 3, Hyung discloses wherein the threshold is further specific to the new activity that is detected (the threshold is indicative of the foot landing on the ground, see the penultimate sentence of [0087]. The foot landing is a specific event which is also associated with the change to the new activity, and the controller changes operation mode from the swing mode which assists the swing phase to the stance mode which assists the push-off motion in the stance phase, see para. [0054]). 
Regarding claim 4, Hyung discloses an activity recognition module (updated state vector and updated variance matrix, see the first sentence of [0087]) configured to determine an activity (such as the foot landing) being performed by the user automatically based on one or more sensor signals (sensors 110, 120, 130, Fig. 1; see the first two sentences of [0087], the first sentence of [0045], and the first sentence of [0047]). 

Regarding claim 10, Hyung discloses a method for generating assistive torque (via actuator 150, Fig. 1) by a biomechanical assistive device (walking assistance device 100, Fig. 2), the method comprising: generating a first torque command (associated with a swing assist torque, see lines 5-7 of [0053]) for generating the assistive torque using a motor control system (sensors 110, 120, 130, and controller 140, actuator 150, Fig. 1) of the assistive device according to a present activity being performed by a user (for example, the rotation from actuator 150 in a clockwise direction is associated with a present activity of walking performed by a user. The present activity may be, for example a swing mode, see para. [0054]-[0055]) that is wearing the biomechanical assistive device (see Fig. 2); detecting a new activity (the controller is able to detect the state vector of a foot of the user, see the first sentence of [0066]. This includes detecting the foot landing on the ground, see the first sentence of [0054], or detecting the foot not landing on the ground, see the first sentence of [0056]) based on one or more sensor signals (sensors 110, 120, 130, Fig. 1; see the first two sentences of [0087], the first sentence of [0045], and the first sentence of [0047]); computing a confidence index of the new activity being performed (the estimated variance matrix may include a probability representing a confidence of an estimate of each of the state variables, see para. [0066]-[0067], and [0069]. The variance matrix thus includes a confidence index); and in response to a comparison of the confidence index with a 
Hyung’s comparison of the confidence index with a threshold indicates that the foot has landed if the confidence is below the threshold (see the penultimate sentence of [0087]), rather than being greater than or equal to a predetermined threshold. However, this comparison is functionally similar to the instant invention, in that the “threshold” of Hyung corresponds to a high degree of confidence (see the last sentence of [0069]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the confidence index of Hyung to indicate the foot landing based upon being greater than or equal to a predetermined threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art (calculating a value and comparing that with a threshold associated with a high degree of confidence), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.

Regarding claim 12, Hyung discloses wherein the threshold is specific to the present activity being performed by the user (the threshold is indicative of the foot landing on the ground, see the penultimate sentence of [0087]. The foot landing is a specific event associated with the present activity of the swing mode). 
Regarding claim 13, Hyung discloses wherein the threshold is further specific to the new activity that is detected (the threshold is indicative of the foot landing on the ground, see the penultimate sentence of [0087]. The foot landing is a specific event which is also associated with the change to the new activity, and the controller changes operation mode from the swing mode which assists the swing phase to the stance mode which assists the push-off motion in the stance phase, see para. [0054]). 
Claims 5-6, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyung et al. (2019/0142618) in view of Sankai (2006/0211956).
Regarding claim 5, Hyung discloses that the sensor signals may be taken from a variety of locations (see the last sentence of [0046] and the last sentence of [0047]), but 
Sankai teaches a related walking assistance device (Fig. 1) which includes a plurality of sensors (physical quantity sensors 13, Fig. 9; see lines 1-7 of [0098]) to measure the position and angular velocity of the user’s hip and knee joints (see lines 12-15 of [0126] and Fig. 11b which shows knee angle, knee angular velocity, waist angle, waist angular velocity). The measured physical quantities are compared with a database (6, Fig. 9; see “Database” in Fig. 11a and see lines 1-11 of [0127]) to determine what walking phase a user is attempting to perform (see para. [0129]-[0131]). The walking phase(s) would include general indications of when a user’s foot would be expected to land (see Phases 1-4 of Fig. 10), and thus the optimal power assistance can be carried out for every phase by assigning different power assist rates for the respective phases (see the last sentence of [0124]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton system of Hyung to include sensors to measure hip joint and knee joint values as taught by Sankai so that the measured values can be used to compare to a standard database to help further identify the various phases of the user’s gait. This will help improve the identification of the phases of the user’s gait, and thus the optimal power assistance can be carried out for every phase by assigning different power assist rates for the respective phases (see the last sentence of [0124] of Sankai).
Regarding claim 6, the modified Hyung/Sankai device discloses the sensor signals being kinematics signals (motion of the user’s limb is being detected by sensor 
Regarding claim 8, Hyung is silent regarding the activity module comprising a transition table comprising a plurality of predetermined thresholds corresponding to pairs of the present activity and the new activity. 
Sankai teaches a related walking assistance device (Fig. 1) which includes a plurality of sensors (physical quantity sensors 13, Fig. 9; see lines 1-7 of [0098]) to measure the position and angular velocity of the user’s hip and knee joints (see lines 12-15 of [0126] and Fig. 11b which shows knee angle, knee angular velocity, waist angle, waist angular velocity). The measured physical quantities are compared with a transition table (6, Fig. 9; see “Database” in Fig. 11a and see lines 1-11 of [0127]) comprising a plurality of predetermined thresholds (storing respective standard parameters of a series of minimum action units (phases) which constitute a wearer’s action pattern classified as a task; see lines 12-15 of [0028]) corresponding to pairs of a present activity and a new activity (various phases of walking are able to be identified, see phases 1-4 in Fig. 10), to determine what walking phase a user is attempting to perform (see para. [0129]-[0131]). The walking phase(s) would include general indications of when a user’s foot would be expected to land (see Phases 1-4 of Fig. 10), and thus the optimal power assistance can be carried out for every phase by assigning different power assist rates for the respective phases (see the last sentence of [0124]).

Regarding claim 9, Hyung is silent regarding wherein the confidence index is computed based on an amount of time the new activity is performed. 
Sankai teaches a related walking assistance device (Fig. 1) which includes a plurality of sensors (physical quantity sensors 13, Fig. 9; see lines 1-7 of [0098]) to measure the position and angular velocity of the user’s hip and knee joints (see lines 12-15 of [0126] and Fig. 11b which shows knee angle, knee angular velocity, waist angle, waist angular velocity). The measured physical quantities are compared with a database (6, Fig. 9; see “Database” in Fig. 11a and see lines 1-11 of [0127]) to determine what walking phase a user is attempting to perform (see para. [0129]-[0131]). The walking phase(s) would include general indications of when a user’s foot would be expected to land (see Phases 1-4 of Fig. 10), and thus the optimal power assistance can be carried out for every phase by assigning different power assist rates for the respective phases (see the last sentence of [0124]). The identification of a phase 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of the confidence index of Hyung to include a comparison of measured joint angles and angular velocities to a standard database as taught by Sankai, and thus the modified device could have the confidence index be improved based upon a greater number of matches over a greater amount of time. 
Regarding claim 14, Hyung discloses the predetermined threshold is based on the present activity and the new activity (the predetermined threshold of Hyung is associated with determining the foot landing, with a high degree of confidence. The timing of the foot landing is “based on” a present activity of the foot swing phase, and a new activity of the foot stand phase, because it is part of the transition between these swing and stance phases), but Hyung is silent regarding determining the predetermined threshold from a transition table comprising a plurality of predetermined thresholds corresponding to pairs of activities. 
Sankai teaches a related walking assistance device (Fig. 1) which includes a plurality of sensors (physical quantity sensors 13, Fig. 9; see lines 1-7 of [0098]) to measure the position and angular velocity of the user’s hip and knee joints (see lines 12-15 of [0126] and Fig. 11b which shows knee angle, knee angular velocity, waist angle, waist angular velocity). The measured physical quantities are compared with a transition table (6, Fig. 9; see “Database” in Fig. 11a and see lines 1-11 of [0127]) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hyung to include a plurality of physical quantity sensors and a transition table comprising a plurality of predetermined thresholds of measured joint angles and angular velocities to compare to a standard database as taught by Sankai, so that the measured values can be used to compare to a standard database to help further identify the various phases of the user’s gait. This will help improve the identification of the phases of the user’s gait, and thus the optimal power assistance can be carried out for every phase by assigning different power assist rates for the respective phases (see the last sentence of [0124] of Sankai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Alwan et al. (2007/0233403) discloses a mobility assistance device which determines a measure of confidence to correspond to gait information. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785